Brosman, Judge
(concurring):
I concur in the principal opinion. At the same time I must confess to some degree of general unfriendliness toward the sort of pretrial conference contemplated by paragraph 38 of the 1951 Manual — quite apart from our action in this case. On the whole, I incline to believe that seances of this' nature are less necessary than dangerous — and, all- in all, they appear to me to be inconsistent with the character of law administration elsewhere contemplated by the Uniform Code. However, I feel sure that the law is solidly behind the author of the principal opinion in his view that there is nothing wrong per se with this sort of pretrial conference.
The only means by which I can reach a contrary conclusion is to hold that the language of paragraph 38 of the 1951 Manual constitutes a violation-of. Articles 37 and 66 of the Code, and hence must fall. On numerous occasions the members of this Court have united in holding that the provisions of the Code and the Manual occupy an identical authoritative position, in the absence of conflict. Certainly, therefore, before I may disregard paragraph 38, I must find it to be inconsistent with a mandate of the Code. And I cannot at all find this.
The paragraph of the current Manual under fire here is a carry-over from paragraph 87b of the 1949 edition. Moreover, Article of War 88, like Article 37 of the Uniform Code, prohibited attempts to influence the action of a court-martial. Since a well-defined administrative interpretation was extant under the prior statute, and since that statute was substantially reenacted, I find it impossible to' conclude that Congress intended to invalidate the pretrial conference under the Uniform Code. This difficulty on my part- is increased when I remember that, at least twice during the hearings on the Code, attention was directed to the existence of paragraph 87b of the 1949 Manual— and this . provision dealing with the privilege of the convening authority to furnish pretrial advice and instruction to the court-martial was read into the record. Hearings before House Committee on Armed Services, 81st Congress, 1st Session, on- H.R. 2498, at page 643; page 209 of hearings before Senate Committee on Armed Services, 81st Congress, 1st Session, on S. 857 and H.R. 4080. Congress appears in this instance to have made a knowing choice —at least as knowing an option as is ordinarily revealed by legislative history. I am sure that this Court should not ignore that election.
Chief Judge Quinn concurs in the result.